DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
There is no claim to foreign priority.  The non-final rejection of October 23, 2020 is incorrect in acknowledging a claim for foreign priority.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Query on April 6, 2022.
Examiner's amendments are made to correct claim 67 dependency, to eliminate occurrences of "about" that would lead to 35 U.S.C 112(b) indefiniteness, and also the eliminate the term "approximately" in claim 48 for the same reasoning as “about”.
The application has been amended as follows: 

46 (currently amended): A two stage axial fan which comprises:
a tubular fan housing;
a first impeller which is positioned in the fan housing and is driven by a first motor; and
a second impeller which is positioned in the fan housing and is driven by a second motor;
wherein the first and second impellers are positioned coaxially and the first impeller is positioned upstream of the second impeller;
wherein the first impeller comprises a tip stagger angle of between 
wherein the first and second impellers are driven by the motors to rotate in opposite directions.
47 (currently amended): The two-stage axial fan of claim 46, wherein each of the first and second impellers comprises a tip stagger angle of 
48 (currently amended): The two-stage axial fan of claim 46, wherein the first impeller is rotated at a first speed and the second impeller is rotated at a second speed which is 
49 (currently amended): The two-stage axial fan of claim 48, wherein the first impeller comprises a tip camber angle of 
50 (currently amended): The two-stage axial fan of claim 49, wherein the first impeller comprises a midspan solidity of 
51 (currently amended): The two-stage axial fan of claim 46, wherein the first impeller comprises a tip stagger angle of between 0.4 and 0.6, and wherein the second impeller comprises a tip stagger angle of between 
52 (currently amended): The two-stage axial fan of claim 51, wherein the first impeller comprises a tip stagger angle of 
53 (currently amended): The two-stage axial fan of claim 52, wherein the first impeller comprises a tip camber angle of 
54 (currently amended): The two-stage axial fan of claim 53, wherein the first impeller comprises a midspan solidity of 
55 (canceled).
56 (canceled).
57 (canceled).
58 (previously amended): The two stage axial fan of any of claims 46-54, wherein the first impeller is positioned upstream of the second impeller and the first and second impellers are positioned between the first and second motors.
59 (currently amended): A two stage axial fan which comprises:
a tubular fan housing;
a first impeller which is positioned in the fan housing and is driven by a first motor; and
a second impeller which is positioned in the fan housing and is driven by a second motor;
wherein the fan comprises a flow coefficient at free air which is greater than or equal to 
wherein the first impeller comprises a tip stagger angle of between 
wherein the first and second impellers have different tip stagger angles and the same radius ratio.
60 (canceled).
61 (currently amended): The two-stage axial fan of claim 59, wherein the first impeller comprises a tip stagger angle of 
62 (currently amended): The two-stage axial fan of claim 61, wherein the first impeller comprises a tip camber angle of 
63 (currently amended): The two-stage axial fan of claim 62, wherein the first impeller comprises a midspan solidity of 
64 (canceled).
65 (previously amended): The two stage axial fan of claim 59, wherein the first and second impellers are driven by the motors to rotate in the same direction.
66 (previously presented): The two stage axial fan of claim 65, wherein the first motor is positioned upstream of the second motor, the first impeller is positioned between the first and second motors, and the second impeller is positioned downstream of the second motor.
67 (currently amended): The two stage axial fan of any of claims 59 or 61-63, wherein the first and second impellers are driven by the motors to rotate in opposite directions.
68 (previously presented): The two stage axial fan of claim 67, wherein the first motor is positioned upstream of the second motor and the first and second impellers are positioned between the first and second motors.
Allowable Subject Matter
Claims 46-54, 58-59, 61-63, and 65-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed January 12, 2022 are persuasive and in condition for allowance with the above examiner’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745